DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of draining flow passages” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10 are directed to a method.  However, it is unclear what active steps of the method are being claimed.  Applicant should rewrite the steps of the claimed method using appropriate present participle English verb form (e.g. rotating, draining, etc.).  Clarification and correction of the active method steps is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,941,333 to BLESSING.
Regarding claims 1-2, and 6-10, BLESSING discloses a draining structure of a washing machine, wherein: the washing machine comprises 
an inner drum (10) installed in a housing of the washing machine (a housing/cabinet is inherent/implicit to such washing machine, or at least at once envisaged by one having ordinary skill in the art), the inner drum is a tapered drum with a smaller diameter at one end and a larger diameter at the other end (see Figs. 1 and 3), and
a draining flow passage (41) is arranged at the end with larger diameter of the inner drum;
a first end of the draining flow passage is communicated with the inner drum (at end with flap 42), and
a second end of the draining flow passage penetrates the inner drum and is communicated with a drain pipe (18) of the washing machine,
wherein: the inner drum is the tapered drum that gradually increases in diameter from an opening of the inner drum to a bottom of the inner drum (see Figs. 1 and 3, note left end wall 11 readable on “bottom” of inner drum in similar manner to that disclosed by Applicant) and 
a center of the bottom of the inner drum is installed on an inner drum support via a rotating shaft (17); and
the draining flow passage (41) is arranged on an inner side surface of the bottom of the inner drum (11), and
the first end of the draining flow passage is arranged at an intersection of the bottom of the inner drum and a side wall of the inner drum, the second end of the draining flow passage is penetrates the center of the bottom of the inner drum and passes through a motor shaft along a axis of the inner drum (see Figs. 1, 3, 4, and associated text);
the second end of the draining flow passage (41) penetrating the bottom of the inner drum is communicated with the drain pipe (18) of the washing machine (see Fig. 3),
wherein: the draining flow passage and/or the drain pipe is provided with a drain pump (29) to apply pressure to water flowing to the bottom of the inner drum of the washing machine (via draining flow passage 41; see Fig. 1 and associated text), and
the water is drained out of the washing machine through the draining flow passage and the drain pipe (see operation of pump 29 for recirculating and draining),
wherein: the inner drum rotates at a certain rotating speed (see col. 9, ll. 6-8), and
washing water in the inner drum flows to the end with larger diameter of the inner drum along the tapered inner wall under action of a centrifugal force (see col. 9, ll. 12-16), and
washing water is drained out from the inner drum through the draining flow passage arranged at the end with larger diameter of the inner drum when reaches the end with larger diameter of the inner drum, and then drained out from the washing machine through the drain pipe (see col. 9, ll. 16-22),
comprising:
Step 1, the inner drum of the washing machine rotating at the certain rotating speed, and the water in the inner drum flowing to the side wall of the inner drum under the action of centrifugal force (see col. 9, ll. 6-8);
Step 2, the water in the inner drum flowing to the bottom of the inner drum with larger diameter along the side wall of the inner drum under the action of the centrifugal force generated in the rotating of the inner drum (see col. 9, ll. 12-16);
Step 3, the water flowing into the draining flow passage arranged on the bottom of the inner drum when reaching the bottom of the inner drum, and being drained out of the inner drum from the center of the inner drum through the draining flow passage, and then being discharged out of the washing machine through the drain pipe (see col. 9, ll. 16-22),
wherein: in the above-mentioned Step 3, the drain pump on the draining flow passage and/or the drain pipe is controlled to start to apply pressure to the water flowing to the bottom of the inner drum of the washing machine, and the water is drained out of the washing machine through the draining flow passages and the drain pipe (see col. 9, ll. 3-22),
wherein: during a draining process of the washing machine, the inner drum rotates at a medium speed or a high speed (see col. 9, ll. 7-12), and the water in the inner drum adheres to the side wall of the inner drum under the action of centrifugal force and flows to the end with larger diameter of the inner drum (see col. 9, ll. 10-12),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLESSING.
Regarding claims 3 and 11, BLESSING, supra, discloses the claimed invention including use of a draining flow passage with a first end and second end, the first end distributed on an outer periphery of the bottom of the inner drum, and the second end penetrating the center of the inner drum to communicate with the drain pipe.  BLESSING discloses a plurality of different positions of the draining flow passage (41) during use but does not expressly disclose a plurality of draining flow passages.  The position is taken that it would have been prima facie obvious to merely duplicate the draining flow passage of BLESSING (including simply going from one to two draining flow passages) to yield the same and predictable results of increasing draining capacity.  It has been held that mere duplication of the essential working parts of a device involves See MPEP § 2144.04 regarding Obviousness and Duplication of Parts.
Regarding claim 5, BLESSING further discloses wherein each of the draining flow passages is formed of a hollow convex rib protruding from the inner side surface of the bottom of the inner drum (see Fig. 1, note the draining flow passage 41 being convex and readable on the general recitation of a covex rib), and the hollow convex rib lifts and beats clothes in the inner drum to wash the clothes during a rotation of the inner drum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711